Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 29 January 1809
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear wife,
New York Sunday noon 29. Jany: 1809.

I write you a line from the Stage–Office: having just this moment arrived, and intending in half an hour to start in the Mail–Stage for Philadelphia—The weather is so fine, and the roads are so good, that I am afraid of losing the advantages they offer, and recollect the admonition to take time by the forelock—I hope to be in Philadelphia, to–morrow morning before day light; and shall pass the day there.
I came as far as New–Haven alone; with the exception of one passenger, for about 30 miles—From New–Haven the Stage has been full.
I saw Mr: Story at Brookfield the Evening I left you, and desired him to ask Mr. Shaw to tell you he had met me.
Farewell my dearest child—Kiss the children and Kitty for me, and believe me every faithfully your’s
John Quincy Adams.